Order, entered on November 19, 1962, denying motion to dismiss for lack of prosecution, unanimously reversed, on the law and on the facts and in the exercise of discretion, with $20 costs and disbursements to appellant, and the motion to dismiss the complaint granted, with $10 costs. Plaintiff failed, except feebly, to explain or excuse a delay of 73 months between the time of joinder of issue and the serving and filing of a note of issue (see Seymour V. Lake Shore & Michigan So. By. Co., 12 App. Div. 300). He failed to supply an affidavit of merits (see Gallagher v. Clafington, Inc., 7 A D 2d 627). A dismissal of the action is therefore required, notwithstanding the fact that plaintiff served and filed a note of issue immediately before the making of the motion to dismiss (e.g., Quick Serv. Novelty Corp. v. Scharf, 3 A D 2d 989). Moreover, a showing of undue prejudice to defendant is not necessary (Garcia v, Sentry-Norden Oil é Seating Co., 18 A D 2d 789). Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.